Exhibit 10.1

 

LOGO [g720376p7.jpg]

MEMORANDUM

TERMS AND CONDITIONS OF STOCK OPTIONS – U.S.

CLASS 1 COMMON STOCK

[Date]

The CONSTELLATION BRANDS, INC. Long-Term Stock Incentive Plan, as amended from
time to time (the “Plan”), enables Constellation Brands, Inc. (the “Company”) to
grant stock options to purchase Class 1 Common Stock, par value $.01 per share,
of the Company (a “Share” or the “Shares”) to employees and non-employee
directors of the Company or any of its Subsidiaries (as defined in the Plan)
(each, when granted a stock option, a “Participant”). The stock options
represented by this Memorandum and the accompanying award letter (respectively,
the “Options” and the Memorandum and accompanying award letter, together, the
“Agreement”) are subject to all of the terms and conditions contained in the
Agreement.

 

1. Term of Options. The Options hereby granted on                      (the
“Date of Grant”) to                      to purchase up to                     
Shares will terminate and expire, to the extent not previously exercised, at
5:00 p.m. Eastern Time on                     , or such earlier date upon which
the Options, or portion thereof, terminate or expire pursuant to the terms of
the Agreement or the Plan (the “Expiration Date”).

 

2. Exercise of Options.

 

  (a) The Options may be exercised, in whole or in part at any time prior to the
Expiration Date, according to the percentages and exercise dates set forth in
the following vesting schedule: 25% of the shares subject to the Options (the
“Option Shares”) shall become exercisable on                     ; an additional
25% of the Option Shares shall become exercisable on                     ; an
additional 25% of the Option Shares shall become exercisable on
                    ; and the remaining balance of the Option Shares shall
become exercisable on                     . No Options may be exercisable after
the Expiration Date.



--------------------------------------------------------------------------------

 

2

 

  (b) The Participant can exercise Options by complying with the provisions of
the Plan and by following instructions provided in materials distributed by the
Company. The exercise price, $             per share (the “Exercise Price”), for
the number of Option Shares being purchased and any related withholding tax
obligations may be paid by the Participant by (i) delivery of cash, money order
or a certified or cashier’s check; (ii) tendering previously acquired Shares or
shares of Class A Common Stock, par value $.01 per share, of the Company (“Class
A Shares”), as provided for in the Plan; (iii) delivery of a conversion notice
or other conversion instructions acceptable to the Company irrevocably electing
to convert a sufficient number of Shares received under the Option into Class A
Shares (“Conversion Shares”) together with delivery of irrevocable instructions
to a broker or other agent acceptable to the Company to promptly sell the
Conversion Shares received and to deliver to the Company the appropriate amount
of proceeds; and/or (iv) any other payment method that is established by the
Company (which payment method may be restricted or eliminated from time to time
by the Company, in its sole discretion).

 

  (c) The Company or the Participant’s Employer (as defined in Section 3 below)
will, without transfer or issue tax to the Participant, issue and cause to be
delivered to the Participant the number of Option Shares purchased as soon as
reasonably practicable after the Participant has appropriately exercised any
Options. The Company is not required to issue Shares to the Participant until
all obligations to withhold taxes have been resolved to the satisfaction of the
Company or the Employer.

 

  (d) Clawback. If the Company subsequently determines that it is required by
law to include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision shall also apply to this
Award, as applicable, as if it had been included on the Date of Grant and the
Company shall notify the Participant of such additional provision.

 

3. Termination of Relationship.

 

  (a) Acceleration upon Termination of Relationship.  Subject to
Section 3(c)(iii) below, if a Participant ceases to be employed by the Company
or its Subsidiaries (the “Employer”) for reasons of Retirement (as defined
below) at any time on or after November 1, 20__, Disability (as defined below)
or death, all the unvested Option Shares shall become immediately vested and
exercisable on the date of Retirement, date of Disability or date of death. For
purposes of the Agreement:

 

  (i) “Retirement” means the Participant ceases to be employed by the Company
and its Subsidiaries for any reason other than Cause, death or disability
(including but not limited to a Disability) on or after the date the Participant
attains Retirement Eligibility with respect to this Award;

 

  (ii) “Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing ten (10) Full Years of continuous
employment with the Company and its Subsidiaries;



--------------------------------------------------------------------------------

 

3

 

  (iii) “Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Company or a Subsidiary and each
anniversary thereof; and

 

  (iv) “Disability” means a disability as defined under Treasury regulation
section 1.409A-3(i)(4)(i)(A) which generally means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

The Participant’s continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion.

 

  (b) Duration of Exercise Following Termination of Relationship.  Subject to
Section 3(c) below, Options which have vested prior to the date that the
Participant ceases to be employed by the Company or its Subsidiaries may be
exercised as follows:

 

  (i) within ninety (90) days after the date on which the Participant ceases to
be employed by the Company or its Subsidiaries (the date on which the
Participant ceases to be employed by the Company or its Subsidiaries is referred
to as the “Termination Date”), except as otherwise provided in Subsections
3(b)(ii), (iii) and (iv) below;

 

  (ii) if the Participant ceases to be employed by the Company or its
Subsidiaries as a result of the Participant’s Retirement, within three (3) years
after the date of Retirement;

 

  (iii) if the Participant ceases to be employed by the Company or its
Subsidiaries as a result of a Disability, within three (3) years after the date
of Disability; or

 

  (iv) if the Participant ceases to be employed by the Company or its
Subsidiaries as a result of death, within three (3) years after the date of
death by the Participant’s designated beneficiary, legal representative or
permitted transferee.

 

  (c) Limitations on Exercise Following Termination of Relationship.

 

  (i) The time periods set forth in Section 3(b) above are subject to the
restriction that Options may not be exercised after their Expiration Date.

 

  (ii) The time periods set forth in Section 3(b) are also subject to the
restriction that no Option may be exercised by any person if the Participant
(A) is, or at any time after the date of grant has been, in competition with the
Company or its affiliates, or (B) has been terminated by the Company or its
Subsidiaries for Cause, as defined in the Plan.

 

  (iii)

Except as otherwise provided by the Committee administering the Plan or by an
employment agreement between the Participant and the Company or its



--------------------------------------------------------------------------------

 

4

 

  Subsidiaries, (A) the only Options that may be exercised after the Termination
Date, date of Retirement, date of Disability or date of death (as applicable,
the “Event Date”) are those Options that were exercisable by the Participant on
the Event Date; and (B) any Options which are not exercisable on the Event Date
will automatically terminate on the Event Date.

 

  (iv) Any Options which are exercisable on the Event Date, but which are not
exercised within the applicable period specified in Section 3(b) above, will
automatically terminate at the end of that applicable period.

 

  (v) The Participant ceases to be employed with the Company or its Subsidiaries
on the date that the entity employing the Participant ceases to be a Subsidiary,
or, if earlier, the later of (A) the date that is the last day of any statutory
notice of termination period applicable to the Participant pursuant to
applicable employment standards legislation (but only if the Participant is
entitled to such a notice under applicable employment standards legislation),
and (B) the date that is designated by the Company or any Subsidiary as the last
day of the Participant’s employment with the Company or any Subsidiary, and the
date that the Participant ceases to be employed by the Company or its
Subsidiaries specifically does not mean the date on which any period of
reasonable notice that the Company or any Subsidiary may be required at law to
provide to the Participant expires.

 

  (vi) Unless otherwise determined by the Committee, an authorized leave of
absence pursuant to a written agreement or other leave entitling the Participant
to reemployment in a comparable position by law or Rule shall not constitute a
termination of employment for purposes of the Plan unless the Participant does
not return at or before the end of the authorized leave or within the period for
which re-employment is guaranteed by law or Rule.

 

4. Type of Options.  The Options are nonqualified stock options granted pursuant
to Section 5 of the Plan.

 

5. No Transfer of Options.  Unless transferability is authorized by the Option
grant or otherwise permitted by the Committee, Options are not transferable by
the Participant other than (a) by will or the laws of descent and distribution,
or (b) pursuant to a domestic relations order. Because of laws affecting the
transferability of the Option Shares, the Participant should understand the
securities laws and other implications of any transfer of Options. Any attempt
at assignment, transfer, pledge, hypothetication, or other disposition of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon such Option, shall be null and void and without effect.

 

6. Adjustments for Certain Events.  The number and kind of unexercised Options
and the Exercise Price of such Options are subject to adjustment in the event
that certain transactions are taken by the Company which affect the Company’s
capital stock.



--------------------------------------------------------------------------------

 

5

 

7. Address for Notices.  All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.

 

8. Transferability of Shares.  Following exercise of the Option and issuance of
Shares, in the event the Company permits Participant to arrange for sale of
Shares through a broker or another designated agent of the Company, the
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may place a restrictive legend or stop
transfer notation on any certificate that may be issued to represent such Shares
or on its books with respect to such Shares. If a legend or stop transfer
notation is placed on any certificate or the Company’s books with respect to the
Participant’s Shares, the Participant may only sell such Shares in compliance
with such legend or notation.

 

9. Binding Agreement.  Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

10. Plan Governs.  The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.

 

11. Governing Law.  The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

 

12. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.

 

13. Severability.  In the event that any provision in the Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.

 

14. Modifications to the Agreement.  The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

 

15.

Amendment, Suspension or Termination of the Plan.  By accepting this Award, the
Participant expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The



--------------------------------------------------------------------------------

 

6

 

  Participant understands that the Plan is discretionary in nature and may be
modified, suspended, or terminated by the Company at any time.

 

16. Rights as Stockholder.  Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Options (whether vested or
unvested) unless and until such Options are exercised and the corresponding
Shares are issued. After such issuance, the Participant shall have the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares, if any.

 

17. Applicable Times and Dates.  All references to times and dates in the Plan
and in documents relating to the Plan refer, respectively, to Eastern Standard
Time (or Eastern Daylight Savings Time, as appropriate) in the United States of
America and to dates in New York State based on such Eastern Standard Time (or
Eastern Daylight Savings Time, as appropriate).

 

18. Responsibility for Taxes.  Regardless of any action the Company or any of
its Subsidiaries takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Subsidiaries. The Participant further acknowledges that the Company
and/or its Subsidiaries (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect to the
Options, including, but not limited to, the grant, vesting or exercise of the
Options, the issuance of Shares upon exercise of the Options, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of any Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that Company and/or its Subsidiaries may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

19. Withholding.  The Participant agrees as a condition of his or her
participation in the Plan to make arrangements satisfactory to the Company or
any of its Subsidiaries (including the Employer) to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax-Related Items. The withholding obligation shall be
satisfied in a manner acceptable to the Company in its sole discretion and may
include the following methods:

 

  (a) by the Company or the Employer withholding all applicable amounts from the
Participant’s wages or other cash compensation due to the Participant,

 

  (b) by surrender to the Company by attestation to the ownership of Shares
already owned that would satisfy the withholding amount, or



--------------------------------------------------------------------------------

 

7

 

  (c) by electing to have the Company withhold from the Shares to be issued upon
exercise of the Options a number of Shares having an aggregate Fair Market Value
that would satisfy the withholding amount, provided, however, that in no event
may the number of Shares withheld in the case of this clause (c) exceed the
applicable statutory minimum withholding rates.

Furthermore, the Participant agrees to pay the Company or the Employer any
amount the Company or the Employer may be required to withhold, collect or pay
as a result of the Participant’s participation in the Plan or that cannot be
satisfied by deduction from the Participant’s wages or other cash compensation
paid to the Participant by the Company or the Employer or sale of the shares
acquired under the Plan. The Participant acknowledges that he or she may not
participate in the Plan unless the tax withholding, payment and/or collection
obligations of the Company or the Employer are satisfied.

 

20. General Restrictions on Delivery of Shares.  The Company shall not be
required to transfer or deliver any Shares or dividends or distributions
relating to such Shares until it has been furnished with such opinions,
representations or other documents as it may deem necessary or desirable, in its
discretion, to insure compliance with any law or Rules of the Securities and
Exchange Commission or any other governmental authority having jurisdiction
under the Plan or over the Company, the Participant, or the Shares or any
interests therein. The Award of Options evidenced by the Agreement is also
subject to the condition that, if at any time the Committee administering the
Plan shall determine, in its discretion, that the listing, registration or
qualification of the Shares (or any capital stock distributed with respect
thereto) upon the New York Stock Exchange (or any other securities exchange or
trading market) or under any United States state or Federal law or other
applicable Rule, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of the Award of Options evidenced by the Agreement or the issuance, transfer or
delivery of the Shares (or the payment of any dividends or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares or dividends or distributions relating to such Shares unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained to the complete satisfaction of the Committee and free of
any conditions not acceptable to the Committee.

 

21. Acknowledgments.  The Participant acknowledges and agrees to the following:

 

  (a) Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.

 

  (b) The transfer of the employment of the Participant between the Company and
any one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.



--------------------------------------------------------------------------------

 

8

 

  (c) Nothing herein contained shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other Participant welfare plan
or program of the Company or any Subsidiary.

 

  (d) The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

  (e) The Company reserves the right to impose other requirements on
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participants to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

22. No Listing of Option Shares; Conversion.  The Company has not listed the
Option Shares for trading on the New York Stock Exchange and does not intend to
effect such a listing. Pursuant to the Certificate of Incorporation of the
Company, Option Shares may be converted into Class A Shares, but only if the
Class A Shares received upon the conversion are sold or transferred immediately
following the conversion in a market transaction or qualifying private
transaction as such terms are defined in the Company’s Certificate of
Incorporation. The Class A Shares into which Option Shares may be converted have
been or will, prior to issuance, be listed for trading on the New York Stock
Exchange.

 

23. Electronic Delivery and Execution.  The Participant hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.

 

24.

Code Section 409A.  The Options are intended to be exempt from Section 409A and,
accordingly, the terms of the Agreement shall be construed to preserve such
exemption. To



--------------------------------------------------------------------------------

 

9

 

  the extent that the Options granted under the Agreement are subject to the
requirements of Section 409A, the Agreement shall be interpreted and
administered in accordance with the intent that the Participant not be subject
to tax under Section 409A. Neither the Company nor any of its Subsidiaries shall
be liable to any Participant (or any other individual claiming a benefit through
the Participant) for any tax, interest, or penalties the Participant might owe
as a result of participation in the Plan, and the Company and its Subsidiaries
shall have no obligation to indemnify or otherwise protect the Participant from
the obligation to pay any taxes pursuant to Section 409A, unless otherwise
specified.

BY MY ELECTRONIC ELECTION TO ACCEPT THE GRANT OF OPTIONS (WHICH SERVES AS MY
ELECTRONIC SIGNATURE OF THE AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE
PLAN IS GOVERNED BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT.